We dissent.
The subject matter of the act under examination is not, it is submitted, "The Registration of Motor Vehicles," as asserted in the opinion of the court. It is much more comprehensive. The comparison made in such opinion between the title under discussion and that of Chapter 46, Laws Utah 1935, reveals this fact. The latter act is specified in the title to be "An Act Relating to Motor Vehicles." The act before us is not designated in the title "an act relating to the registration of motor vehicles." It is an act "to require" certain things to be done, "to prevent" other things from being done, to "Impose Certain Duties and Obligations Upon" certain owners, "to Regulate Court Procedure," "To Provide for a Department" — all with reference to motor vehicles, not merely relative to the registration thereof.
"The word `subject' is used to indicate the chief thing to which the legislation relates. * * *" 25 R.C.L. 843. "The subject of an act is the matter or thing forming the ground work of the act. * * *" Id., p. 844.
This groundwork may be expressly stated in a single short sentence, or it may be indicated by a number of consistent and related provisions thereof. The subject matter of this act is "motor vehicles" as limited by the portion of such general subject as the legislature chose to therein legislate about, which limitation is expressed in the title. True, as stated in the court's opinion, an act relating to the breeding of horses could not be made by construction to include the breeding of foxes; but an act to require certain acts and to prohibit others relative to animals, and to impose certain duties upon the owners of animals, might well include both horses and foxes. *Page 520 
Let us recast the title of the act thus: An Act relating to motor vehicles, trailers and semi-trailers: The registration thereof; the payment of certain fees thereon; reports of accidents involving same; the imposition of certain duties and obligations upon the owners of motor vehicles rented without drivers; the taking, transferring or injuring of any such vehicle without the consent of the owner; the regulating of court procedure in certain civil actions arising under this act; providing for a Department of Motor Vehicles; and so on to the end of the title.
The title thus recast would, in our opinion, express no more comprehensively the subject matter of the act than does the title as written. It seems clear that the groundwork of the act, as revealed by the rewritten title, is motor vehicles. It seems equally clear that the groundwork of the title we are examining is the same. The fact that the first phrase of the sentence making up the title requires registration of motor vehicles, does not make registration the subject of the act. Had the third phrase been used first, the subject of the act would not be "Reports of Accidents Involving Motor Vehicles." If the title as recast is not objectionable on the ground that it fails clearly to express the subject or that it expresses more than one, neither, it would seem, is the title as written.
The construction here made of the title is in accord with the general rules quoted in the prevailing opinion from Edler v.Edwards, 34 Utah 13, 95 P. 367, 368. Especially pertinent is the rule therein stated to the effect that "if, therefore, by any reasonable construction, the title of the act can be made to conform to the constitutional requirement, it is the duty of the courts to adopt this construction rather than another (if the title be open to more than one construction) which will defeat the act." In Marioneaux v. Cutler, 32 Utah 475, at page 486,91 P. 355, at page 358, this court quoted with approval the following apt excerpt from the case of Mills v. CharletonCounty Treasurer, 29 Wis. 400, 410, 9 Am. Rep. 578: *Page 521 
"`As already observed, the subjects of legislation are usually expressed with the utmost brevity and conciseness in these titles, and some consideration must be given to this circumstance in determining the question. The court is not to set aside or declare an act void because the subject was not as fully or as unequivocally expressed as it might otherwise have been. A liberal rule of interpretation must prevail in this respect, not only for the reason just stated, but because the proposition is to strike down and defeat the act of the Legislature, which can never be done on slight or untenable grounds. It is a truth which has been often asserted and often acted upon by the courts that to justify the annulling of a statute by judicial sentence the violation of the constitution must be clear and unmistakable.'"
The subject of the act — "the chief thing to which the legislation relates" — being so determined, its singleness is patent; the germaneness of the duties and obligations of the owner of a vehicle thereto manifest.
But it is said that the title of the act is likewise objectionable because the subject matter of Section 22 of the Act is not clearly expressed in the title. Appellant argues that the subject of Section 22 is the liability of the owner of a motor vehicle engaged in the business of renting motor vehicles without drivers, who rents such vehicle to another. The only portion of the title of the act, it is contended, which could point to the subject of Sec. 22 is the part thereof which imposes "certain duties and obligations upon" such owners. Neither the word "duties" nor the word "obligations" is synonymous with the word "liability." Hence the subject matter of Section 22 is not clearly expressed in the title and the section is therefore void. Definitions of these words are quoted from standard works by appellant. The niceties of distinction which they may reveal need not, we think, be adverted to. As stated by the New Jersey Court of Errors and Appeals,
"We are unwilling * * * to deal with the question of the constitutionality of a statute upon so narrow a basis as that afforded by lexicographers. We prefer, and we think we are required, to look at the matter from a different, if not a broader, point of view." Sawter v. Shoenthal, 83 N.J.L. 499,83 A. 1004. *Page 522 
"`If the words of a title, taken in any sense or meaning which they will bear, are sufficient to cover the provisions of the act, the act will be sustained, though the meaning so given the words may not be the most obvious or common. The same rules of construction apply to titles or (as) to other parts of a statute, but it is to be remembered that these rules of construction are servants and not masters, and should not be applied to defeat the legislative intent.'" Marioneaux v. Cutler, supra, quoting from 1 Lewis' Sutherland's Statutory Construction, pp. 216, 217.
True, as to the matter contained in Section 22 and Section 9 (c) of the Act, it may have been more precise to say in the title that the act imposed duties, obligations and liabilities upon the designated owners. But "duties" and "obligations" are not such narrow terms as not to encompass the liability imposed by Section 22. The words are sufficiently comprehensive to include not only the duty or obligation of agreeing to insure, or in lieu thereof give evidence of financial responsibility when applying for registration, but the duty or obligation of responding in damages in the event of injury caused by the negligence of a renter or of providing insurance to cover the liability.
Were Sections 9(c) and 22 of the Act enacted in a separate bill the title of which read, "An Act to Impose Certain Duties and Obligations Upon the Owners of Motor Vehicles Rented Without Drivers," it would be, in our opinion, a narrow and unwarranted construction thereof to hold that the words "duties and obligations" referred merely to the duty of agreeing to insure or of showing financial responsibility at the time of applying for registration and had no reference to the duty clearly imposed by the two sections construed together, viz., the duty owed to the public of insuring the driver of a "drive-it-yourself" vehicle or of responding in damages for the negligence of such driver.
However, though the argument were valid that such meaning could not properly be given to the words used in the title, nevertheless the subject of Section 22 is sufficiently expressed in the last discussed portion of the title. The imposition therein of duties and obligations contemplates *Page 523 
legal duties and obligations; hence, implies legal liability for failure to perform them. Statutes are not enacted merely to define a policy but to provide means of effectuating that policy.
"Any means or provisions reasonably adapted to carry out and make effectual the principal object or purpose of a statute as disclosed by its title may be included in the body of the Act, although not expressed or referred to in the title, without violating the constitutional provision" in question. 59 C.J. 814.
Imposing liability for failure to perform a duty or carry out an obligation is a usual means of making effectual a provision imposing such obligation or duty. In Western Union TelegraphCo. v. Braxtan, 165 Ind. 165, 74 N.E. 985, 986, the act under discussion provided that anyone violating its provisions should be "liable to any party aggrieved in a penalty of one hundred dollars for each offense, to be recovered in a civil action * * *." The court, 165 Ind. 165, at page 986 of 74 N.E., said:
"Considered in the light of these rules, the title under consideration seems to be devoid of difficulty. It reads: `An act prescribing certain duties of telegraph and telephone companies, prohibiting discrimination between patrons, providing penalties therefor, and declaring an emergency.' It is here announced that the subject of the proposed legislation is the prescribing of certain duties of telegraph and telephone companies. Under such a notice, legislators should reasonably expect the imposition of specific duties, and the institution of some suitable and efficient means for the enforcement of such duties. So it may be said that the imposition of any reasonable duty, and the prescribing of any reasonable measure for securing a performance of such duties, would be germane to the title. * * * The third clause, `providing penalties therefor,' is clearly a detail, which, as we have seen, might have been as well omitted as inserted."
Under the constitutional provision under discussion
"a statute may ordinarily include provisions giving a remedy or prescribing a penalty for a violation of or non-compliance with the principal requirements of the act, although such provisions are not expressly indicated in the title. * * *" 59 C.J. 815, and cases cited. *Page 524 
In testing the sufficiency of a title under the constitutional provision here invoked, we should keep in mind in addition to the presumption of constitutionality, hereinabove adverted to, the objects of such provision.
"The mischief sought to be remedied by the requirement of a single subject or object of legislation was the practice of bringing together in one bill matters having no necessary or proper connection with each other but often entirely unrelated and even incongruous. By the practice of incorporating in proposed legislation of a meritorious character provisions not deserving of general favor but which, standing alone and on their own merits, were likely to be rejected, measures which could not have been carried without such a device and which were sometimes of a pernicious character were often incorporated in the laws; for, to secure needed and desirable legislation, members of the legislature were, by this means, often induced to sanction and actually vote for provisions which, if presented as independent subjects of legislation, would not have received their support. It was also the practice to include in the same bill wholly unrelated provisions, with the view of combining in favor of the bill the supporters of each, and thus securing the passage of several measures, no one of which could succeed on its own merits. To do away with this hodge podge or `log rolling' legislation was one, and perhaps the primary, object of these constitutional provisions. Another abuse that developed in legislative bodies was the practice of enacting laws under false and misleading titles, thereby concealing from the members of the legislature, and from the people, the true nature of the laws so enacted. It is to prevent surreptitious legislation in this manner that the subject or object of a law is required to be stated in the title. While the objects of these constitutional provisions are variously stated, the authorities are agreed that they were adopted to remedy these and similar abuses. The purposes of these constitutional provisions have been summarized as follows: (1) to prevent `log rolling' legislation; (2) to prevent surprise, or fraud, in the legislature by means of provisions in bills of which the title give no intimation and (3) to apprise the people of the subject of legislation under consideration." 25 R.C.L. 834-836, § 83.
In the light of the purpose of the constitutional provision as thus expressed and under the rules relative to its construction uniformerly applied by this court, we are of the opinion that the act in question is clearly not violative thereof. Consequently, the trial court was not in error in overruling *Page 525 
the demurrer of appellant to the complaint of respondent and in submitting the case to the jury on the question of the liability of appellant. The judgment should be affirmed.
WOLFE, J., concurs.